Citation Nr: 1109597	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  05-14 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to an effective date earlier than October 21, 2003, for the grant of entitlement to service connection for a right leg condition, to include shin splints.

4.  Entitlement to an initial evaluation in excess of 10 percent disabling for a right leg condition, to include shin splints.

5.  Entitlement to an effective date earlier than October 21, 2003, for the grant of entitlement to service connection for a left leg condition, to include shin splints.

6.  Entitlement to an initial evaluation in excess of 10 percent disabling for a left leg condition, to include shin splints.



REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2004, May 2006, and January 2010, rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was previously before the Board in August 2008 and October 2009.

When this matter was before the Board in October 2009, the Board remanded the claims of entitlement to service connection for a right leg condition, to include shin splints, and entitlement to service connection for a left leg condition, to include shin splints, and denied the Veteran's claims of entitlement to service connection for a right ankle disorder and entitlement to service connection for a left ankle disorder.  The Veteran appealed the Board's denials of the claims of entitlement to service connection for a right ankle disorder and entitlement to service connection for a left ankle disorder to the United States Court of Appeals for Veterans Claims (Court).  In a September 2010 order, the Court granted the parties' joint motion for remand, vacating the Board's October 2009 decision, as to the claims of entitlement to service connection for a right ankle disorder and entitlement to service connection for a left ankle disorder and remanded the case for compliance with the terms of the joint motion.

The Board notes that in a rating decision dated in January 2010 the RO granted entitlement to service connection for a right leg disorder, to include shin splints, and entitlement to service connection for a left leg disorder, to include shin splints.  As this represents a complete grant of the benefits sought on appeal regarding these issues, they are no longer on appeal.

In a rating decision dated in May 2006 the Veteran was denied entitlement to service connection for adjustment disorder with depressed mood.  Subsequently, in June 2006, the Veteran, through his representative submitted a notice of disagreement with the decision.  Review of the claims file reveals that a statement of the case (SOC) regarding this issue was issued in February 2008 and that the notice letter, dated in February 2008 and attached to the SOC, indicates that a copy was mailed to the Veteran, at his address of record, and that a copy was mailed to the Veteran's private attorney.  In a statement dated in September 2010, the Veteran's representative argues that the SOC was not received by the Veteran or the Veteran's representative.  The Board notes that "there is a presumption of regularity under which it is presumed that government officials properly discharge their official duties in good faith and in accordance with law and governing regulations" and that the presumption of regularity "may be overcome only by the submission of 'clear evidence to the contrary.'"  Kyhn v. Shinseki, No. 07-2349 No. 06-1445 (U.S. Vet. App. Jan. 18, 2011).  In addition, the Court stated that a "mere statement of nonreceipt is insufficient" for the purpose of providing clear evidence to the contrary.  Id.  In the absence of clear evidence to the contrary, the Board finds that under the presumption of regularity a copy of the SOC regarding the issue of entitlement to service connection for adjustment disorder with depression was mailed to the Veteran and the Veteran's private attorney in February 2008.  As a substantive appeal regarding this issue was not timely received, the Board finds that an appeal regarding this issue was not perfected and that the issue is, therefore, not on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in a joint motion for remand, dated in September 2010, the parties agreed that in a March 2008, Social Security Administration (SSA) disability decision, the SSA relied, in part, on an August 2007, consultative musculoskeletal examination report from Dr. P.G. and agreed that review of the claims filed did not reveal that this medical report was associated with the claims file.  The parties, citing Stegall v. West, 11 Vet. App. 268, 271 (1998), agreed that the RO failed to comply with the Board's August 2008 remand ordering the RO to obtain and associate with the claims file the complete records regarding the Veteran's application for Social Security Administration (SSA) disability benefits.  The parties agreed that remand to the Board for additional consideration is warranted.

The parties further agreed that in June 2009 the Veteran's representative requested a copy of all Compensation & Pension Medical Examination reports and other new evidence (and all letters of engagement) obtained by the VA after the Board's August 2008 decision.  The parties agreed that there was no indication in the record that VA provided the Veteran's representative with the requested documentation prior to the Board issuing its October 2009 decision.  The parties agreed that this "violate[s] the fair process principle" that the court has repeatedly upheld and cited Young v. Shinseki, 22 Vet. App. 461, 472 (2009).  The parties agreed that on remand the Board should ensure that the Veteran is provided an opportunity to respond to any evidence obtained since the Board's August 2008 remand, and after the Veteran has been given a "reasonable opportunity" to respond, to readjudicate his claims.

To comply with the Court's September 2010 order granting the parties' joint motion to remand, the Board finds that further development is required.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).

As review of the claims file does not reveal that a consultative musculoskeletal examination report from Dr. P.G. dated in August 2007 has been obtained and associated with the claims file, the Board finds it necessary to remand the case for attempts to be made to obtain the Veteran's complete SSA disability record, including the report of Dr. P.G., after obtaining adequate authorization from the Veteran.  In addition, attempts must be made to obtain the consultative musculoskeletal examination directly from Dr. P.G., after obtaining adequate authorization from the Veteran.

In addition, on remand, to the extent not already accomplished, the Veteran and his representative should be provided with a copy of all Compensation & Pension Medical Examination reports and other new evidence (and all letters of engagement) obtained by the VA after the Board's August 2008 decision.  Afterwards, the Veteran and his representative are to be given "reasonable opportunity" to respond. 

In September 2010, the Veteran, through his representative, expressed his disagreement with the effective dates and initial evaluations assigned upon the grant of service connection for right and left leg conditions in a rating decision dated in January 2010.  To date, the RO has not issued the Veteran a SOC with respect to these claims.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Because the claims file is being returned it should be updated to include VA treatment records compiled since December 2009.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining appropriate authorization, request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination, including specifically the August 2007 consultative musculoskeletal examination report from Dr. P.G.  All attempts to fulfill this development should be documented in the claims file.  

2.  After obtaining appropriate authorization, request directly from Dr. P.G. a copy of the consultative musculoskeletal examination report dated in August 2007.

3.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since December 2009.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

4.  To the extent not already accomplished, provide the Veteran and the Veteran's representative with a copy of all Compensation & Pension Medical Examination reports and other new evidence (and all letters of engagement) obtained by the VA after the Board's August 2008 decision.  Thereafter, provide the Veteran and his representative a "reasonable opportunity" to respond.

5.  Then, readjudicate the Veteran's claims of entitlement to service connection for a right ankle disorder and entitlement to service connection for a left ankle disorder.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

6.  Issue the Veteran an SOC with respect to his claims of entitlement to an effective date earlier than October 21, 2003, for the grant of entitlement to service connection for right leg condition, to include shin splints; entitlement to an initial evaluation in excess of 10 percent disabling for right leg condition, to include shin splints; entitlement to an effective date earlier than October 21, 2003, for the grant of entitlement to service connection for left leg condition, to include shin splints; and entitlement to an initial evaluation in excess of 10 percent disabling for left leg condition, to include shin splints, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issues.  Allow the appellant the requisite period of time for a response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

